TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00205-CV



                                    In re Stephen J. Seavall



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relator has filed a motion for temporary relief, seeking to stay the trial court’s

discovery order while we consider the merits of his petition for writ of mandamus. See Tex. R. App.

P. 52.10. We grant relator’s motion and stay the order until we resolve the merits of the petition.

               Ordered May 17, 2013.



Before Justices Puryear, Pemberton and Rose